Exhibit 10(t)(ii)
 
 

 
FIRST AMENDMENT OF


THE PITTSTON COMPANY


EMPLOYEE WELFARE BENEFIT TRUST




THIS FIRST AMENDMENT, dated as of November 1, 2001, is entered into among THE
PITTSTON COMPANY, a Virginia corporation (hereinafter referred to as the
“Sponsor”), THE CHASE MANHATTAN BANK (hereinafter referred to as the “Resigning
Trustee”), and FLEETBOSTON BANK (hereinafter referred to as the “Successor
Trustee”).


WITNESSETH:


WHEREAS, the Sponsor and the Resigning Trustee entered into The Pittston Company
Employee Welfare Benefit Trust effective on August 2, 1999, a copy of which is
attached as Exhibit A (hereinafter referred to as the “Trust Agreement”);


WHEREAS, pursuant to the Trust Agreement, the Sponsor established the Trust (all
capitalized terms not defined in this First Amendment shall have the meanings
ascribed to them in the Trust Agreement) as of the Effective Date, and the
Resigning Trustee agreed to serve as Trustee of the Trust, to hold, administer,
and distribute the assets of the Trust, in trust, for the uses and purposes and
in accordance with the terms and conditions of the Trust Agreement, as amended;


WHEREAS, pursuant to Section 4.15 of the Trust Agreement, the Resigning Trustee
is permitted to resign as Trustee of the Trust at any time, and upon such
resignation to carry out its duties to transfer and deliver the Trust Fund
assets to a successor Trustee;


WHEREAS, the Resigning Trustee desires to resign as Trustee of the Trust, the
Successor Trustee desires to be appointed as the successor Trustee of the Trust,
and the
Sponsor desires for these events to occur.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.  
Resignation of Resigning Trustee; Appointment of Successor Trustee.



(a). Pursuant to Section 4.15(a) of the Trust Agreement, the Resigning Trustee
hereby resigns as Trustee of the Trust and agrees to perform all of the duties
required in the Trust Agreement to transfer and deliver the Trust Fund assets to
the Trustee on October 31, 2001. The Sponsor agrees to waive the resignation
notice requirement provided in Section 4.15.

 
 

--------------------------------------------------------------------------------

 

(b). Pursuant to Section 4.15(b) of the Trust Agreement, the Successor Trustee
is hereby appointed as the Trustee under the Trust Agreement effective November
1, 2001 and to be bound by all of the provisions of such agreement, as it is
amended in this First
Amendment  and  as  it  may  be  amended  in  accordance  with  the  terms of
the Trust Agreement.


2. Amendment of Section 1.30. Section 1.30 of the Trust Agreement is hereby
amended to substitute “FleetBoston Bank” for “The Chase Manhattan Bank.”


3. Amendment of Section 4.2(a). Section 4.2(a) of the Trust Agreement is hereby
amended to add the following sentence at the end of that section: “The
investment of an Investment Account shall be governed by either Section 4.3
(Sponsor Directed Investment Accounts) or by Section 4.4 (Trustee Directed
Investment Accounts), and the Trustee shall have no investment responsibilities
other than as specifically set forth in those Sections.”


4. Amendment of  Section  4.17. Section  4.17 of the Trust Agreement is hereby
amended by striking the entire section and replacing such section with the
following:


The Trustee shall assume, until advised to the contrary, that the Trust is
described under  Section 501(c)(9) of the Code, is exempt from Federal income
tax under  Section 501(a) thereof, and is exempt from state and local income
tax.  Upon the direction of the Sponsor or the Administrative Committee, the
Trustee shall pay out of the Trust Fund all real and personal property taxes,
income taxes and other taxes of any and all kinds levied or assessed against the
Trust Fund. The Administrative Committee shall timely file all Federal, state
and local tax returns and information returns relating to the Plan and the
Trust.


5. Amendment of Section 5.13. Section 5.13(a) of the Trust Agreement is hereby
amended by striking the following phrase which appears at the end of that
subsection: “(ii) appropriate personnel of the Trustee knew of the other
person’s breach and failed to notify the Administrative Committee of such breach
(except in the case where such breach is alleged to have been committed by the
Administrative Committee, in which case such notification must have been to the
Board).” The Trust Agreement is further amended by replacing such stricken
phrase with the following: “(ii) appropriate personnel of the Trustee knew of
the other person’s breach and failed to notify the Sponsor or the Administrative
Committee of such breach.”


6. Capitalized Terms.  Capitalized terms not defined in this First Amendment
shall have the meanings ascribed to them in the Trust Agreement.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
and attested.
 

  THE PITTSTON COMPANY          
ATTEST:
By:
/s/ James B. Hartough           /s/ Austin F. Reed, Secretary     Title:  Vice
President              Date: 10/9/01          

 

 

THE CHASE MANHATTAN BANK          
ATTEST:
By:
/s/ Peter J. Coghill           /s/                                            
Title:  Vice President              Date: 10/10/01          

 
 

FLEETBOSTON BANK          
ATTEST:
By:
/s/ Karen Adam           /s/                                             Title: 
Vice President              Date: 10/29/01        


                                                                